CANNELLA, Judge,
dissenting with reasons:
I would reverse the judgment. The trial judge erred in ruling that under state law *853and parish ordinances the appropriate method of measuring is from the front door of the subject property to the property line of the lot on which the actual church building is located. Instead, it should be measured “as a person walks using the sidewalk from the nearest point of the property line of the church or synagogue ... to the nearest point of the premises to be licensed.” La.R.S. 26:81; La. R.S. 26:281; St. Charles Parish Code of Ordinances, Alcoholic Beverages, Section 3-1. The nearest point of the property line of the church here is the lot contiguous to the lot on which the church building is actually located. The nearest point of the premises to be licensed is the nearest point of the property, not the front door.